




Exhibit 10.3


Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.


LICENSE AGREEMENT


BY AND AMONG




THE MEDICINES COMPANY


AND


TEVA PHARMACEUTICALS USA, INC.


DATED AS OF SEPTEMBER 30, 2011



--------------------------------------------------------------------------------




LICENSE AGREEMENT




THIS LICENSE AGREEMENT (this “Agreement”) is entered into as of September 30,
2011 (the “Effective Date”) by and between The Medicines Company, a company
organized and existing under the laws of the State of Delaware with offices
located at 8 Sylvan Way, Parsippany, New Jersey 07054 and its Affiliates
(collectively, “MDCO”), and Teva Pharmaceuticals USA, Inc., a corporation
organized and existing under the laws of the State of Delaware with offices
located at 1090 Horsham Road, North Wales, Pennsylvania 19454 and its Affiliates
(collectively “Teva”). Each of MDCO and Teva is sometimes referred to herein,
individually, as a “Party” and, collectively, as the “Parties.”
  
R E C I T A L S:
WHEREAS, MDCO is the owner of NDA (as defined below) No. 20-873, which was
approved by the FDA (as defined below) for the Manufacture (as defined below)
and sale of Angiomax (as defined below);
WHEREAS, Pliva Hrvatska d.o.o., through Barr Laboratories, Inc. as its filing
agent, submitted Abbreviated New Drug Application No. 91-206 (the “Teva ANDA”)
to the FDA under Section 505(j) of the Federal Food, Drug, and Cosmetic Act (21
U.S.C. §355(j)) seeking approval to engage in the manufacture, use and sale of
the bivalirudin for injection product which is the subject of the Teva ANDA;
WHEREAS, Teva subsequently amended the Teva ANDA to include a “paragraph IV
certification” seeking approval to engage in the manufacture, use and sale of
the Teva Product (as defined below) prior to the expiration of United States
Patent Nos. 7,582,727 and 7,598,343 (the “Litigated Patents”);
WHEREAS, Teva admits that the Teva Product infringes the Litigated Patents and
that the Litigated Patents are valid and enforceable;
WHEREAS, MDCO and Teva are parties to a certain Settlement Agreement of even
date herewith (the “Settlement Agreement”), pursuant to which MDCO and Teva are
settling pending litigation; and
WHEREAS, pursuant to the Settlement Agreement, MDCO and Teva have agreed to
enter into this Agreement.
NOW THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements described herein and in the Settlement Agreement, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
1.Definitions. Capitalized terms used, but not defined herein, shall have the
meanings ascribed to them in the Settlement Agreement.
1.1.    “’404 Patent” means U.S. Patent No. 5,196,404.

--------------------------------------------------------------------------------




1.2.    “Accelerated Launch Date” means the earlier of: [**].
1.3.    “Act” means the United States Federal Food, Drug, and Cosmetic Act, as
amended from time to time, and the rules, regulations and guidelines promulgated
thereunder.
1.4.    “Adverse Drug Experience” has the meaning set forth in 21 C.F.R. §
314.80(a), as amended, supplemented or superseded from time to time.
1.5.    “Affiliate” means a Person that controls, is controlled by or is under
common control with a Party. For the purposes of this definition, the word
“control” (including, with correlative meaning, the terms “controlled by” or
“under common control with”) means the actual power, either directly or
indirectly through one or more intermediaries, to direct the management and
policies of such Person, whether by the ownership of fifty percent (50%) or more
of the voting interest of such Person (it being understood that the direct or
indirect ownership of a lesser percentage of such interest shall not necessarily
preclude the existence of control), or by contract or otherwise. In addition,
with respect to this Agreement and the Settlement Documents, Teva Parenteral
Medicines, Inc., Teva Pharmaceutical Industries Limited, Pliva Hrvatska d.o.o.,
Pliva d.d., Barr Laboratories, Inc., Barr Pharmaceuticals, Inc., Barr
Pharmaceuticals, LLC, Plantex USA Inc., and Plantex, Ltd, and their respective
Affiliates, shall be deemed Affiliates of Teva Pharmaceuticals USA, Inc.
1.6.    “AG Product” means a generically Labeled lyophilized product that is
Marketed and/or supplied under NDA No. 20-873, described therein now or
hereafter.
1.7.    “Agreement” shall have the meaning assigned to such term in the preamble
to this Agreement.
1.8.    “ANDA” means an Abbreviated New Drug Application to the FDA for approval
to Manufacture and/or Market a pharmaceutical product in the Territory.
1.9.    “Angiomax” means the pharmaceutical product, solely in the lyophilized
powder form, that contains the Compound as its sole active ingredient which is
approved for Marketing in the Territory pursuant to MDCO’s NDA and is currently
sold under the tradename Angiomax.
1.10.    “Anticipated Launch Date” means June 30, 2019.
1.11.    “API Supply Agreement” shall have the meaning assigned to such term in
the Settlement Agreement.
1.12.    “Applicable Law” means the applicable Laws, rules, regulations,
guidelines and requirements of any Governmental Authority related to the
development, registration, Manufacture and Marketing of the Teva Product in the
Territory or the performance of either Party’s obligations under this Agreement.
1.13.    “[**]” means the [**].
1.14.    “[**]” means the [**].

--------------------------------------------------------------------------------




1.15.    “Authorized AG Product” means an AG Product authorized, whether
pursuant to a license, supply arrangement, covenant not to sue, release, waiver
or the like, for Marketing pursuant to an agreement between MDCO and a Third
Party.
1.16.    “Authorized Generic ANDA Product” means [**].
1.17.    “Authorized Launch Date” means the earlier of: [**].
1.18.    “Business Day” means any day other than a Saturday, Sunday or a day on
which banks in New York, New York are authorized or required by Law to close.
1.19.    “Claim” means any Third Party claim, lawsuit, investigation,
proceeding, regulatory action or other cause of action.
1.20.    “Commercially Reasonable Efforts” means efforts and diligence in
accordance with the subject Party’s reasonable and sound business, legal,
medical and scientific judgment and in accordance with the efforts and resources
such Party would use in other aspects of its business that have similar
commercial value and market potential, taking into account the competitiveness
of the marketplace, the business life-cycle, the proprietary position of the
company and the company’s profitability of the pertinent product.
1.21.    “Compound” means bivalirudin.
1.22.    “Confidential Information” means any scientific, technical,
formulation, process, Manufacturing, clinical, non-clinical, regulatory,
Marketing, financial or commercial information or data relating to the business,
projects, employees or products of either Party and provided by one Party to the
other by written, oral, electronic or other means in connection with this
Agreement.
1.23.    “Consent Judgment” shall have the meaning assigned to such term in the
Settlement Agreement.
1.24.    “Covenant Not to Sue” shall have the meaning assigned to such term in
Section 3.5.
1.25.    “[**]” means [**].
1.26.    “Effective Date” shall have the meaning assigned to such term in the
preamble to this Agreement.
1.27.    “FDA” means the United States Food and Drug Administration or any
successor agency thereof.
1.28.    “Final Court Decision” means a final decision of any Federal court from
which no appeal has been or can be taken (other than a petition to the United
States Supreme Court for a writ of certiorari).
1.29.    “[**]” means [**].

--------------------------------------------------------------------------------




1.30.    “[**]” means [**].
1.31.    “[**]” a [**].
1.32.    “First Commercial Sale” means the shipment of commercial quantities of
product for immediate commercial sale to major retail chains, major
pharmaceutical wholesalers, hospitals or managed care providers in the
Territory, [**].
1.33.    “Force Majeure” means any circumstances reasonably beyond a Party’s
control, including, acts of God, civil disorders or commotions, acts of
aggression, fire, explosions, floods, drought, war, sabotage, embargo, utility
failures, supplier failures, material shortages, labor disturbances, a national
health emergency, or appropriations of property.
1.34.    “GAAP” means generally accepted accounting principles in effect in the
United States from time to time, consistently applied.
1.35.    “Generic Equivalent Product” means any lyophilized pharmaceutical
product containing the Compound as its sole active ingredient which is submitted
to the FDA for Regulatory Approval pursuant to an ANDA as a Therapeutic
Equivalent to Angiomax.
1.36.    “Governmental Authority” means any court, tribunal, arbitrator, agency,
legislative body, commission, official or other instrumentality of (i) any
government of any country, or (ii) a federal, state, province, county, city or
other political subdivision thereof.
1.37.    “Label” means any Package labeling designed for use with a product,
including the package insert for such product that is approved by the FDA, and
“Labeled” or “Labeling” shall have the correlated meaning.
1.38.    “Launch” means the first Shipment of Teva Product by Teva to an
unaffiliated Third Party.
1.39.    “Law” or “Laws” means all laws, statutes, rules, codes, regulations,
orders, judgments and/or ordinances of any Governmental Authority.
1.40.    “License and Authorization” shall have the meaning assigned to such
term in Section 2.2.
1.41.    “Litigated Patents” shall have the meaning assigned to such term in the
Recitals.
1.42.    “Losses” means any liabilities, damages, costs or expenses, including
reasonable attorneys' fees and expert fees, incurred by any Party that arises
from any claim, lawsuit or other action by a Third Party.
1.43.    “Manufacture” means all activities related to the manufacturing of a
pharmaceutical product, or any ingredient thereof, including, manufacturing
Compound or supplies for development, manufacturing a product for commercial
sale, packaging, in-process

--------------------------------------------------------------------------------




and finished product testing, release of product or any component or ingredient
thereof, quality assurance activities related to manufacturing and release of
product, ongoing stability tests and regulatory activities related to any of the
foregoing, and “Manufactured” or “Manufacturing” shall have the correlated
meaning.
1.44.    “Market” means to distribute, promote, advertise, market, offer for
sale or sell, to a Third Party and “Marketing” or “Marketed” shall have the
correlated meaning.
1.45.    “MDCO” shall have the meaning assigned to such term in the preamble to
this Agreement.
1.46.    “MDCO Liability” shall have the meaning assigned to such term in
Section 9.1.
1.47.    “MDCO Party” shall have the meaning assigned to such term in Section
9.2.
1.48.    “MDCO’s External Auditor” shall have the meaning assigned to such term
in 6.7.
1.49.    “MDCO’s NDA” means MDCO’s NDA No. 20-873 for the Regulatory Approval of
Angiomax.
1.50.    “MDCO’s Patents” means (i) the Litigated Patents and any patent that
issues as a result of a reexamination or reissue thereof, (ii) except for the
‘404 Patent, any other present or future U.S., international, or foreign patent
owned or controlled by MDCO or any of its Affiliates which claims cover the
Manufacturing, Marketing, using, or importing of the Teva Product.
1.51.    “NDA” means a New Drug Application filed with the FDA pursuant to and
under 21 U.S.C. § 355(b), together with the FDA’s implementing rules and
regulations.
1.52.    “Net Sales” shall equal the gross amount invoiced for sales of the Teva
Product by Teva to Third Parties in the Territory less the following, deductions
from such gross sales, all as determined in accordance with Teva’s standard
practices for other pharmaceutical products and consistent with the customary
practices in the generic pharmaceutical industry in the Territory, consistently
applied, and which, as applicable, are actually incurred, allowed, accrued or
specifically allocated. For the sake of clarity, all such deductions represent
reductions to the gross amount invoiced for sales of the Teva Product by Teva to
Third Parties in the Territory in accordance with GAAP:
1.52.1    [**] percent ([**]%) of gross sales for cash discounts;
1.52.2    reasonable estimates for chargebacks, rebates, administrative fee
arrangement and similar price concessions offered to wholesalers and other
distributors, buying groups, health care insurance carriers, pharmacy benefit
management companies, health maintenance organizations, other institutions or

--------------------------------------------------------------------------------




health care organizations or other customers directly related to the sale of
Teva Product;
1.52.3    reasonable estimates for customer returns of Teva Product (including
as a result of recalls);
1.52.4    reasonable estimates for rebates or other price reductions provided,
based on sales of Teva Product to any governmental or regulatory authority in
respect of state or federal Medicare, Medicaid or similar programs; and
1.52.5    reasonable estimates for billing adjustments, price or shelf stock
adjustments, or other promotional allowances.
1.53.    “Package” means all primary containers, including bottles, cartons,
shipping cases or any other like matter used in packaging or accompanying a
product, and “Packaged” or “Packaging” shall have the correlated meaning.
1.54.    “Party” or “Parties” shall have the meaning assigned to such term in
the preamble to this Agreement.
1.55.    “Patent Term Extension” means any extension of the patent term of the
‘404 Patent beyond March 23, 2010 for any reason including, but not limited to,
legislative, judicial actions or action by the U.S. Patent and Trademark Office.
1.56.    “Pending Litigation” shall have the meaning assigned to such term in
the Settlement Agreement.
1.57.    “Person” means any individual, partnership, association, corporation,
limited liability company, trust, or other legal person or entity.
1.58.    “Regulatory Approval” means final Marketing approval by the FDA for the
sale and Marketing of a pharmaceutical product in the Territory.
1.59.    “Settlement Agreement” shall have the meaning assigned to such term in
the Recitals.
1.60.    “Settling Party” shall have the meaning assigned to such term in
Section 13.5.
1.61.    “Shipped” means, with respect to a product, when a Person has delivered
shipments of such product to a common carrier for shipment to its customers for
resale to consumers; in each instance, a “Shipment” “Ship” or “Shipping” shall
have the correlated meaning.
1.62.    “Term” shall have the meaning assigned to such term in Section 12.1.
1.63.    “Territory” means the United States of America, and its territories,
commonwealths, districts and possessions, including the Commonwealth of Puerto
Rico.

--------------------------------------------------------------------------------




1.64.    “Teva” shall have the meaning assigned to such term in the preamble to
this Agreement.
1.65.    “Teva ANDA” shall have the meaning assigned to such term in the
Recitals.
1.66.    “[**]” means [**] and their respective Affiliates.
1.67.    “Teva Launch Date” means the earlier of:
1.67.1    the Anticipated Launch Date;
1.67.2    an Authorized Launch Date;
1.67.3    [**]
1.67.4    [**].
1.68.    “Teva Liability” shall have the meaning assigned to such term in
Section 9.2.
1.69.    “Teva Party” shall have the meaning assigned to such term in Section
9.1.
1.70.    “Teva Product” means a lyophilized product containing the Compound as
its sole active ingredient, which is the subject of the Teva ANDA, including all
lyophilized formulations thereof, described therein now or hereafter.
1.71.    “Teva Product Manufacturing Costs” for Teva Product shall mean, [**].
1.72.    “Teva Product Gross Profits” means the Net Sales for Teva Product less
the Teva Product Manufacturing Costs incurred by Teva for such Teva Product.
1.73.    “Teva’s Patents” means any present or future U.S., international, or
foreign patent owned or controlled by Teva which claims cover the Manufacturing,
Marketing, using, or importing of Angiomax, AG Product and/or Generic Equivalent
Product.
1.74.    “Therapeutic Equivalent” shall have the meaning given to it by the FDA
in the current edition of the “Approved Drug Products with Therapeutic
Equivalence Evaluations” (the “Orange Book”) as may be amended from time to time
during the Term.
1.75.    “Third Party” or “Third Parties” means any Person or entity other than
a Party or its Affiliates.
2.License and Authorization
2.1.    Subject to the terms, conditions and limitations hereof, including the
conditions set forth in Section 3, MDCO hereby grants to Teva a non-exclusive
license, under

--------------------------------------------------------------------------------




MDCO’s Patents to: (i) Manufacture, have Manufactured, import and Market the
Teva Product in or for the Territory, on and after the applicable Teva Launch
Date; and (ii) Manufacture, and have Manufactured, import and conduct regulatory
activities regarding Teva Product prior to the Teva Launch Date (but not to
Market (except as provided in Section 3.1) or Ship the Teva Product prior to the
Teva Launch Date) in sufficient quantities for the Launch of Teva Product and to
permit Teva to Market and Ship the Teva Product beginning on and after the Teva
Launch Date. To the extent MDCO owns or controls any regulatory exclusivities
granted by the FDA that may prevent Regulatory Approval of the Teva Product or
Teva’s Manufacture, importing or Marketing of Teva Product in the Territory as
permitted hereunder, MDCO hereby waives, effective as of the date that Teva is
licensed to conduct the applicable activity hereunder, such exclusivities and
shall, if requested by Teva and if applicable, send the FDA, a written
confirmation of MDCO’s agreement to waive, effective as of the date that Teva is
licensed to conduct the applicable activity hereunder, such regulatory
exclusivities with respect to the Teva Product and/or the Teva ANDA; provided,
however, that the foregoing waiver shall not apply with respect to any pediatric
exclusivity attached to the ‘404 Patent.
2.2.    The license, waiver and authorization granted in Sections 2.1 and 3.1 of
this Agreement are referred to herein as the “License and Authorization.” Except
to the extent permitted pursuant to Section 13.3, and without derogating from
Teva’s “have Manufactured” rights set forth in Section 2.1, Teva shall not have
the right to sublicense, assign or transfer any of its rights under the License
and Authorization.
2.3.    [**].
2.4.    Except as set forth in the License and Authorization or expressly set
forth in this Agreement, there are no authorizations, licenses or rights granted
by either Party under this Agreement, by implication, estoppel or otherwise,
including any right granted to Teva to Market or Manufacture any Generic
Equivalent Product except under the Teva ANDA. Nothing herein shall be construed
as the granting or any license or right to or under the ‘404 Patent. All rights
not expressly granted by MDCO herein are hereby retained by MDCO. In addition,
MDCO explicitly retains the right itself or through an Affiliate to Market an
generically Labeled version of Angiomax, and MDCO is free to grant a license
under MDCO’s Patents and/or supply AG Product to any Third Party.
2.5.    In the event MDCO authorizes, whether pursuant to a license, supply
arrangement, covenant not to sue, release, waiver or the like (other than the
granting of a retroactive license, covenant not to sue, release, waiver or the
like, to a Third Party with respect to past Marketing or Manufacturing of a
Generic Equivalent Product (including the future Marketing of Generic Equivalent
Product already Manufactured or in the processes of being Manufactured)), a
Third Party [**] to sell a Generic Equivalent Product or an Authorized AG
Product [**], MDCO shall inform Teva [**].
3.Conditions
3.1.    Teva hereby agrees that it shall not Market or Ship Teva Product in the
Territory prior to the applicable Teva Launch Date. Notwithstanding the
foregoing, Teva shall be

--------------------------------------------------------------------------------




permitted (i) [**] days in advance of the Anticipated Launch Date [**] to inform
potential customers of the date on which Teva would be permitted to sell the
Teva Product; and (ii) [**] days in advance of the Anticipated Launch Date [**]
to engage in confidential non-binding and preliminary pricing and non-binding
and preliminary contracting activities with respect to the Teva Product.
3.2.    Teva hereby agrees not to (i) challenge any Patent Term Extension or the
validity or enforceability of the Litigated Patents or the ‘404 Patent; (ii)
aid, abet, assist, enable or participate with any Third Party in a challenge to
the validity or enforceability of the Litigated Patents or the ‘404 Patent or
the non-infringement by a Generic Equivalent Product sold by a Third Party of
the Litigated Patents or the ‘404 Patent in or for the Territory, except to the
extent required by court order or other Applicable Law; (iii) subject to Section
3.11, Market or Manufacture a Generic Equivalent Product other than the Teva
Product pursuant to the License and Authorization; or (iv) subject to Sections
3.10 and 3.11, aid, abet, enable or contract with any Third Party regarding the
Marketing or Manufacturing of any Generic Equivalent Product in or for the
Territory other than the Teva Product. This Section 3.2 will automatically
terminate upon the earlier of [**].
3.3.    In addition to any other right or remedy MDCO may be entitled to, in the
event that during the Term, Teva breaches Section 3.2, MDCO may, at its sole
discretion, immediately, effective upon notice to Teva, terminate the API Supply
Agreement, and/or this Agreement. If MDCO terminates this Agreement pursuant to
this Section 3.3, Section 4 shall survive such termination.
3.4.    Nothing set forth herein or in the other Settlement Documents shall be
deemed to give MDCO any control over any Marketing exclusivity that may be
granted to Teva by the FDA in connection with the Teva ANDA or the Teva Product.
Nothing set forth herein or in the other Settlement Documents shall be deemed to
prevent or restrict Teva from Manufacturing or Marketing any Generic Equivalent
Product which would not infringe MDCO’s Patents, and nothing herein shall
prohibit Teva from entering into any agreement with a Third Party related to any
Generic Equivalent Product that does not infringe MDCO’s Patents.
3.5.    MDCO hereby covenants that it will not sue, assert any claim or
counterclaim against, otherwise participate in any action or proceeding against
Teva or its Affiliates or any of their shareholders, licensees, sublicensees,
customers, suppliers, importers, manufacturers, distributors, insurers, or any
heirs, administrators, executors, predecessors, successors, or assigns of the
foregoing, or cause or authorize any person or entity to do any of the
foregoing, in each case claiming or otherwise asserting that the Manufacture or
use anywhere in the world for exportation into the Territory, or the sale, offer
for sale, or importation of the Teva Product (and for clarity, the Compound used
to Manufacture the Teva Product), in or for the Territory, infringes MDCO’s
Patents insofar as MDCO’s Patents apply to the Teva ANDA or the Teva Product
(the “Covenant Not to Sue”). MDCO will impose the foregoing Covenant Not to Sue
on any Third Party to which MDCO may assign, grant a right to enforce, or
otherwise transfer (by any means) any of MDCO’s Patents subject to the foregoing
Covenant Not to Sue. The Covenant Not to Sue shall not apply in the event Teva
has violated either of the Consent

--------------------------------------------------------------------------------




Judgments or has materially breached this Agreement or the Settlement Agreement.
For any U.S. patents subject to the Covenant Not to Sue and listed in the FDA
Orange Book, the Covenant Not to Sue will hereby be treated as a non-exclusive
license, so that Teva or its Affiliates may file and maintain with the FDA
“Paragraph IV Certifications” under 21 U.S.C. § 355(j)(2)(A)(vii)(IV) and 21
U.S.C. § 355(b)(2)(A)(iv) with respect thereto.
3.6.    In consideration of the mutual execution of the Settlement Documents and
the mutual agreement to be legally bound by the terms hereof, MDCO and Teva,
with the intention of binding themselves and their respective Affiliates, and
their respective predecessors, successors, heirs and assigns, directors,
officers, employees and representatives, hereby fully, finally and irrevocably
release and discharge each other from any and all actions, causes of action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, liabilities, controversies, agreements,
promises, variances, trespasses, damages, judgments, extents, executions,
claims, counterclaims, demands, costs, expenses, losses, liens and obligations,
whatsoever, in law or equity, whether known or unknown, and waive any and all
defenses, occurring before or as of the Effective Date related to the Litigated
Patents, including (i) in connection with the Pending Litigation, (ii) Teva’s
making, using, selling, offering for sale or importing Compound anywhere in the
world for purposes of selling Compound to Teva’s customers prior to the
Effective Date, (iii) associated with the Teva ANDA and Teva Product, and
including without limitation MDCO’s assertion of the Litigated Patents against
Teva, or (iv) all other claims that were asserted or could have been asserted in
the Pending Litigation. For purposes of clarity, nothing herein shall inhibit
any Party’s ability to enforce the terms of this Agreement or the Settlement
Agreement or MDCO’s ability to enforce any patent, including the MDCO’s Patents
against Third Parties, except as specifically provided in the Covenant Not to
Sue. In connection with this Agreement, each Party, on behalf of itself and its
Affiliates, expressly waive and relinquish all rights and benefits afforded in
any jurisdiction similar to those afforded in Section 1542 of the California
Civil Code, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
3.7.    Except to the extent required by court order or other Applicable Law,
Teva shall not release any agent or consultant (whether retained by Teva or by
any attorney that represents Teva) to assist or cooperate with any current or
future litigant in a litigation against MDCO with respect to the Litigated
Patents, the ‘404 Patent, or otherwise with respect to Angiomax in the Territory
and shall not release, grant a waiver of conflict of interest or otherwise take
any action which would allow or permit any attorney who represented Teva in the
Pending Litigation (i) to breach the confidentiality of non-public information
to which such attorney had access in connection with the Pending Litigation; or
(ii) to represent or otherwise assist any current or future litigant in a
litigation against MDCO with respect to the Litigated Patents, the

--------------------------------------------------------------------------------




‘404 Patent and Angiomax in the Territory.
3.8.    Except as required by Law or for purposes of patient safety, MDCO will
not, and will not cause, support or authorize any Person to (i) delete, remove
or cancel NDA No. 20-873 for so long as Teva is selling Teva Product or AG
Product, or (ii) in any regulatory, judicial or other forum or before any
governmental agency challenge or contest the first to file exclusivity under 21
U.S.C. § 355(j)(5)(B)(iv) (as amended or replaced) with respect to the Teva
ANDA.
3.9.    At the request of Teva, MDCO will submit appropriate and necessary
documentation to the FDA evidencing the licenses, waivers and covenants granted
to Teva under this Agreement.
3.10.    Subject to the remainder of this Section 3.10, Teva hereby agrees that
Teva shall not supply the Compound to any Third Party which Teva knows or has
reason to know will be used to Manufacture a Generic Equivalent Product that is
intended for Marketing or use in the Territory. Teva shall require that any
Third Party, [**], to whom Compound is delivered pursuant to Section 3.10.1(i)
below, agree not to use such Compound to Manufacture a Generic Equivalent
Product that is intended for Marketing or use in the Territory except as
permitted under Section 3.10.1. In the event Teva or MDCO becomes aware that
Compound Manufactured by Teva is used by a Third Party to Manufacture a Generic
Equivalent Product that is intended for use in the Territory other than as
contemplated by this Section 3.10, Teva will immediately cease the supply of
Compound to such Third Party.
3.10.1    Notwithstanding the foregoing or anything else to the contrary in this
Agreement or the other Settlement Documents, nothing in the Settlement Documents
will prohibit or restrict Teva from: [**].
3.10.2    MDCO hereby covenants that it will not sue, assert any claim or
counterclaim against Teva or its Affiliates or any of their shareholders,
licensees, sublicensees, suppliers, importers, manufacturers, insurers, or any
heirs, administrators, executors, predecessors, successors, or assigns of the
foregoing, or cause or authorize any person or entity to do any of the
foregoing, otherwise participate in any action or proceeding, in each case
claiming or otherwise asserting that, the foregoing activities set forth in
Sections 3.10.1 infringe MDCO’s Patents , and MDCO hereby prospectively releases
Teva and the foregoing Persons from liability under MDCO’s Patents with respect
to the foregoing activities set forth in Sections 3.10.1. MDCO will impose the
foregoing covenant not to sue on any Third Party to which MDCO may assign, grant
a right to enforce, or otherwise transfer (by any means) any of MDCO’s Patents
subject to the foregoing covenant not to sue. This covenant not to sue shall not
apply in the event Teva has violated either of the Consent Judgments or has
breached this Agreement or the Settlement Agreement. In addition to any other
right or remedy MDCO may be entitled to, in the event that (i) Teva breaches
this Section 3.10, or (ii) Compound supplied by Teva is used in a Generic
Equivalent Product sold in the Territory by a Third Party [**] prior to:

--------------------------------------------------------------------------------




[**], MDCO may, at its sole discretion, immediately, effective upon notice to
Teva, terminate the API Supply Agreement and/or this Agreement.
3.11.    Notwithstanding anything set forth herein or in the other Settlement
Documents, if Teva acquires all or substantially all the assets and business (by
merger, purchase, reorganization, reincorporation, or otherwise) of a Third
Party that owns an ANDA filed with the FDA seeking Regulatory Approval of a
Generic Equivalent Product (an “Acquired Company ANDA”, and such acquisition an
“ANDA Company Acquisition”), Teva reserves the right to, prior to the closing of
such ANDA Company Acquisition, divests such Acquired Company ANDA and the
Parties agree that the Third Party acquirer of such Acquired Company ANDA shall
not be subject to the terms and conditions of the Settlement Documents. In
addition, Teva shall have the right to withdraw and abandon the Acquired Company
ANDA promptly following the closing of the ANDA Company Acquisition without
being in breach of the Settlement Documents, and Teva shall promptly following
the closing date of such ANDA Company Acquisition, provide notice to MDCO
confirming the withdrawal and abandonment of the Acquired Company ANDA .
4.License to Teva’s Patents
4.1.    In full and complete consideration of the license and covenant not to
sue granted by Teva to MDCO in this Section 4, MDCO shall make a one-time
payment to Teva of [**] United States dollars ($[**]) within five (5) Business
Days of the Effective Date. The foregoing payment shall be made by wire transfer
to the account designated by Teva.
4.2.    Teva hereby grants to MDCO an exclusive (except as to Teva),
sublicensable, fully paid-up license, under Teva’s Patents to: (i) Manufacture,
have Manufactured, and import Angiomax, AG Product and Generic Equivalent
Product in or for the Territory; and (ii) Market Angiomax, AG Product and
Generic Equivalent Product in the Territory. For clarity, the foregoing grant of
such exclusivity shall not preclude Teva from Manufacturing, importing and
Marketing Generic Equivalent Product itself and Manufacturing Generic Equivalent
Product for others.
4.3.    Teva shall promptly inform MDCO in writing of any infringement of Teva’s
Patents by a Third Party with respect to the Manufacturing and/or Marketing of
Angiomax, AG Product or Generic Equivalent Product in or for the Territory (the
“MDCO Field”) of which Teva has knowledge, and shall provide MDCO with any
readily available information relating to such infringement.
4.4.    During the Term, MDCO shall have the right, but not obligation, to
prosecute at its own expense all infringements of Teva’s Patents in the MDCO
Field and, in furtherance of such right, Teva hereby agrees that MDCO may
include Teva as a named party plaintiff in any such suit, without expense to
MDCO. The total cost of any such infringement action commenced or defended
solely by MDCO shall be borne by MDCO, and MDCO shall keep any recovery or
damages derived therefrom.
4.4.1    In the event that any action alleging invalidity of any of Teva’s

--------------------------------------------------------------------------------




Patents shall be brought against Teva or MDCO, MDCO shall have the right, but
not the obligation, to participate in the defense of such action at its own
expense, and Teva shall not enter into any settlement of such action that would
derogate from the scope of the license granted to MDCO hereunder without MDCO’s
prior written consent.
4.4.2    In any infringement suit as MDCO may institute to enforce Teva’s
Patents in the MDCO Field pursuant to this Agreement, Teva shall, at the request
and expense of MDCO, cooperate in all reasonable respects and make available
relevant records, papers, information, samples, specimens, and the like.
4.4.3    Teva retains the right to enforce Teva’s Patents outside of the MDCO
Field, and in the event that MDCO chooses not to enforce Teva’s Patents with
respect to infringement within the MDCO Field, MDCO will notify Teva within one
hundred twenty (120) days following the date that MDCO becomes aware of such
infringement and Teva shall have the right, but not the obligation, to enforce
Teva’s Patents with respect to such infringement and keep any recovery or
damages derived therefrom.
4.5.    Teva hereby covenants that it will not sue, assert any claim or
counterclaim against, otherwise participate in any action or proceeding against
MDCO or any of its shareholders, licensees, sublicensees, customers, suppliers,
importers, manufacturers, distributors, insurers, or any heirs, administrators,
executors, predecessors, successors, or assigns of the foregoing, or cause or
authorize any person or entity to do any of the foregoing, in each case claiming
or otherwise asserting that the Manufacture, use sale, offer for sale, or
importation of Angiomax, or any other product in a lyophilized powder form
containing the Compound as its sole active ingredient (and for clarity, the
Compound used to Manufacture such products), in or for the Territory, infringes
Teva’s Patents. Teva will impose the foregoing covenant on any Third Party to
which Teva may assign, exclusively license or otherwise transfer any of Teva’s
Patents subject to the foregoing covenant.
5.Marketing of Teva Product
5.1.    During any period Teva is paying a royalty under Sections 6.1 or 6.2,
Teva shall, at its sole cost and expense, utilize Commercially Reasonable
Efforts in Marketing the Teva Product in the Territory to maximize sales of Teva
Product. During the Term prior to the Teva Launch Date regarding the Marketing
of Teva Product, Teva shall not enter into any arrangements or agreements with
any Third Party to Market Teva Product in the Territory without MDCO’s prior
written consent, which shall not be unreasonably withheld, except that Teva
shall not be restricted in entering into customary agreements with its ordinary
trade customers including, wholesalers, distributors, and retailers or with
suppliers and vendors of advertising, marketing and promotional services.
5.2.    Except as provided in Section 13.3, only Teva shall be permitted to
Launch and Market Teva Product under this Agreement.
5.3.    It is the intent of Teva to seek to sell Teva Product so as to maximize
Teva

--------------------------------------------------------------------------------




Product Gross Profits. Teva will have sole discretion, however, in setting the
price for the sale of the Teva Product in the Territory. Teva will also agree
that if it prices Teva Product in order to gain or maintain sales of other
products, then for purposes of calculating the payments due hereunder, the Net
Sales of such Teva Product shall be adjusted to reverse any discount which was
given to a customer that was in excess of customary discounts for the Teva
Product (or, in the absence of relevant data for this Teva Product, other
similar products under similar market conditions).
6.Royalties
6.1.    Teva Product. Teva will pay to MDCO a royalty of [**] percent ([**]%) of
Teva Product Gross Profits on Teva Product sold [**].
6.2.    [**]. Teva will pay to MDCO a royalty of [**] percent ([**]%) of Teva
Product Gross Profits on Teva Product sold [**]. In the event that the Teva
Product Gross Profits on Teva Product for any calendar quarter is less than
zero, Teva shall be permitted to set off the difference between zero and such
Teva Product Gross Profits against future amounts payable by Teva pursuant to
this Section 6.2 in future calendar quarters.
6.3.    Royalty Payments. Payments due under this Section 6 shall be made within
[**] days from the end of each calendar quarter in which Teva Product is sold.
All such payments shall include a report detailing the calculation of gross
sales, Net Sales, Teva Product Gross Profits and the royalties payable
hereunder.
6.4.    Annual True-Up. Within one hundred and eighty (180) days after the end
of the last calendar year during the Term in which fees are payable to MDCO
pursuant to this Section 6, Teva shall perform a “true up” reconciliation (and
shall provide MDCO with a written report of such reconciliation) of the items
comprising deductions from Net Sales outlined in Sections 1.51.2, 1.51.4 and
1.51.5. The reconciliation shall be based on actual cash paid or credits
actually issued plus an estimate for any remaining liabilities incurred related
to Teva Product but not yet paid. If the foregoing reconciliation report shows
either an underpayment or an overpayment between the Parties, the Party owing
payment to the other Party shall pay the amount of the difference to the other
Party within thirty (30) days of the date of delivery of such report.
6.5.    Final True-Up. Within twenty-five (25) months of the after the end of
the last calendar year during the Term in which fees are payable to MDCO
pursuant to this Section 6, Teva shall perform a “true-up” reconciliation (and
shall provide MDCO with a written report of such reconciliation) of the items
comprising deductions from Net Sales for returns as outlined in Section 1.51.3.
The reconciliation shall be based on actual cash paid or credits issued for
returns, through the twenty-four (24) month period following the termination of
the Supply Term. If the foregoing reconciliation report shows either an
underpayment or an overpayment between the Parties, the Party owing payment to
the other Party shall pay the amount of the difference to the other Party within
thirty (30) days of the date of delivery of such report.
6.6.    Maintenance of Records. During the Term, and for a period of three (3)

--------------------------------------------------------------------------------




years thereafter, Teva shall, and shall ensure that its Affiliates shall, keep
at either its normal place of business, or at an off-site storage facility,
detailed, accurate and up to date:
6.6.1    records and books of account sufficient to confirm the calculation of
the gross sales, Net Sales, AG Product Gross Profits (as applicable), Teva
Product Gross Profits (as applicable), and the royalties payable hereunder; and
6.6.2    information and data contained in any invoices or reports accompanying
any payment to MDCO provided to MDCO in connection with this Agreement.
6.7.    Inspection. On no less than [**] Business Days notice from MDCO, Teva
shall make all the records, books of account, information and data referred to
in Section 6.7 of this Agreement available for inspection during normal business
hours by an internationally recognized independent accounting firm selected by
MDCO and reasonably acceptable to Teva that is not paid in whole or in part by a
contingent fee arrangement, (“MDCO’s External Auditor”) for the purpose of
general review or audit; provided that MDCO may not request such inspection more
than once in any calendar year. Upon reasonable belief of discrepancy or
dispute, MDCO’s External Auditor shall be entitled to take copies or extracts
from such records, and books of account (but only to the extent related to the
contractual obligations set out in this Agreement) during any review or audit,
provided MDCO’s External Auditor signs a confidentiality agreement with Teva
providing that such records, and books of account shall be treated as
Confidential Information which may not be disclosed to any Person, including
MDCO. MDCO’s External Auditor shall only disclose to MDCO the results of the
MDCO’s External Auditor’s audit, which results shall be concurrently disclosed
to Teva. Any underpayment of amounts due hereunder as reflected by MDCO’s
External Auditor’s results shall be promptly paid by Teva to MDCO.
6.8.    Inspection Costs. MDCO shall be solely responsible for its costs in
making any such review and audit, unless MDCO identifies a discrepancy in the
calculation of royalties paid to MDCO under this Agreement in any calendar year
from those properly payable for that calendar year of [**] percent ([**]%) or
greater, in which event Teva shall be solely responsible for the cost of such
review and audit and shall pay MDCO any payment due. All information disclosed
by Teva or its Affiliates pursuant to this Section 6 shall be deemed
Confidential Information.
6.9.    Payment Method. All payments to be made by Teva to MDCO under this
Agreement shall be in United States dollars in immediately available funds and
shall be made by wire transfer to the account designated by MDCO, such account
to be designated by MDCO at least five (5) Business Days prior to the date any
such payment is due.
6.10.    Late Payments. In addition to any other rights and remedies, in the
event payments required to be made under this Agreement are not made on or prior
to the required payment date, the amount of the late payment shall bear interest
at the lesser of [**] percent ([**]%) above the prime rate reported in The Wall
Street Journal (Eastern Edition) on the date such payment was due and the
maximum permissible rate under the Law commencing on the

--------------------------------------------------------------------------------




date such payment is due until such date as the payment is made.
6.11.    Taxes. MDCO shall be responsible for and shall pay all taxes payable on
any income or any payments by Teva to MDCO. Teva and MDCO shall bear sole
responsibility for payment of compensation to their respective personnel,
employees or subcontractors and for all employment taxes and withholding with
respect to such compensation pursuant to Applicable Law. Teva shall have the
right to withhold taxes in the event that the revenue authorities in any country
require the withholding of taxes on amounts paid hereunder to MDCO. Teva shall
secure and promptly send to MDCO proof of such taxes, duties or other levies
withheld and paid by Teva for the benefit of MDCO. Each Party agrees to
cooperate with the other Party in claiming exemptions from such deductions or
withholdings under any agreement or treaty from time to time in effect.
7.    Confidentiality
7.1.    Confidentiality Obligation. The Parties and their respective employees,
directors, officers, consultants and contractors shall keep and maintain as
confidential any Confidential Information supplied by the other Party during the
Term. The confidentiality and non-disclosure obligations contained in this
Agreement shall not apply to the extent that, evidenced by written records or
similar proof, such Confidential Information is:
7.1.1    at the time of disclosure by one Party to the other, in the public
domain or otherwise publicly known;
7.1.2    after disclosure by one Party to the other becomes part of the public
domain, other than by breach by a Party of any obligation of confidentiality;
7.1.3    information which the receiving Party can establish by competent
evidence was already in its possession at the time of receipt or was
independently developed by the receiving Party; or
7.1.4    received from a Third Party who was lawfully entitled to disclose such
information free of an obligation of confidentiality.
7.2.    Exceptions. Notwithstanding Section 7.1, in addition to any disclosure
allowed under Section 13.5 the Party receiving Confidential Information may
disclose such Confidential Information to the extent that such disclosure has
been ordered by a court of law or directed by a Governmental Authority, provided
that, the disclosure is limited to the extent ordered or directed and wherever
practicable, the Party that owns the Confidential Information has been given
sufficient written notice in advance to enable it to seek protection or
confidential treatment of such Confidential Information.
7.3.    Expiration of Confidentiality. The confidentiality obligation contained
in this Section 7 shall survive the termination or expiry of this Agreement for
so long as such information remains confidential.

--------------------------------------------------------------------------------




7.4.    Disclosure. If a Party is subpoenaed or otherwise requested by any
Person, including any Governmental Authority, to give testimony or provide
information which in any way relates to this Agreement, the Teva Product or
practices associated with the Teva Product, such Party shall give the other
Party prompt notice of such request, and unless otherwise required by Law, shall
make no disclosure until such other Party has had a reasonable opportunity to
contest the right of the requesting Person to such disclosure. The Parties shall
provide each other with all reasonable cooperation and generally make its
employees available to give testimony or to provide reasonable assistance in
connection with any lawsuits, claims, proceedings and investigations relating to
this Agreement, the Teva Product or practices associated with the Teva Product.
7.5.    Enforcement. The Parties agree that equitable relief, including
injunctive relief and specific performance, is appropriate in enforcing the
confidentiality provisions of this Agreement. In the event of any such action to
construe this provision, the prevailing Party will be entitled to recover, in
addition to any charges fixed by the court, its costs and expenses of suit,
including reasonable attorney’s fees. Such remedies shall not be deemed to be
the exclusive remedies for a breach of this provision, but shall be in addition
to all other remedies available at law or equity.
8.    Representations and Warranties of Parties
MDCO represents and warrants to Teva that MDCO possess the rights and authority
to grant the License and Authorization to Teva and its Affiliates under this
Agreement, and Teva represents and warrants to MDCO that Teva possess the rights
and authority to grant MDCO the license and associated rights set forth in
Section 4, and with respect to Sections 8.1 and 8.2 below, each of MDCO and Teva
represents, warrants, and covenants, to the other Party that:
8.1.    Organization and Authority. Such Party is a corporation or limited
liability company duly organized, validly existing and in good standing under
the Laws of the jurisdiction of its formation. Such Party has the requisite
power and authority to enter into this Agreement. Such Party has the requisite
power and authority to execute and deliver this Agreement and to perform all of
its obligations hereunder. The execution and delivery of this Agreement and the
performance by such Party of its obligations hereunder have been authorized by
all requisite action on its part. This Agreement has been validly executed and
delivered by such Party, and, assuming that such documents have been duly
authorized, executed and delivered by the other Party, constitutes a valid and
binding obligation of such Party, enforceable against such Party in accordance
with its terms.
8.2.    Consents and Approvals; No Violations.
8.2.1    Except as otherwise set forth in this Agreement or the Settlement
Agreement, no material filing with, and no material permit, authorization,
consent, or approval, of or from any Governmental Authority is required to be
obtained by or on behalf of such Party of the transactions contemplated by this
Agreement, except for those filings, permits, authorizations, consents or
approvals, the failure of which to be made or obtained would not materially

--------------------------------------------------------------------------------




impair such Party’s ability to consummate the transactions contemplated hereby
or materially delay the consummation of the transactions contemplated hereby.
8.2.2    Neither the execution nor the delivery of this Agreement by such Party,
nor the performance by such Party of its obligations hereunder, will (i) violate
the certificate of incorporation, certificate of formation, by-laws or other
organizational document of such Party; (ii) conflict in any material respect
with or result in a material violation or breach of, or constitute a material
default under, any material contract, agreement or instrument to which such
Party is a party; or (iii) violate or conflict in any material respect with any
material Law, rule, regulation, judgment, order or decree of any court or
Governmental Authority applicable to such Party, except in the case of clause
(ii) or (iii) for violations, breaches or defaults which would not have a
material adverse effect on such Party’s ability to consummate the transactions
contemplated hereby.
8.2.3    The Parties shall submit this Agreement together with the Settlement
Agreement to the Federal Trade Commission Bureau of Competition and the
Assistant Attorney General in charge of the Antitrust Division of the Department
of Justice as soon as practicable following its execution and in no event later
than ten (10) Business Days following its execution.
9.    Indemnities; Product Liability; Insurance
9.1.    Indemnity by MDCO. MDCO shall defend, indemnify and hold harmless each
of Teva and its Affiliates and its and their directors, officers, employees and
contractors (“Teva Party”) from and against any and all Losses, (“MDCO
Liability”) arising from or in connection with:
9.1.1    any Claim resulting from any negligent acts or acts of willful
misconduct of any MDCO Party in connection with the performance of its
obligations under this Agreement; or
9.1.2    the breach by MDCO of any of its representations or warranties
contained in this Agreement;
except, in each case, to the extent that the MDCO Liability is caused by the
negligence, breach of the terms of this Agreement, or willful misconduct of a
Teva Party.
9.2.    Indemnity by Teva. Teva shall defend, indemnify and hold harmless each
of MDCO and its Affiliates and its and their directors, officers, employees and
contractors (“MDCO Party”) from and against any and all Losses (“Teva
Liability”) arising from or in connection with:
9.2.1    any Claim resulting from any negligent acts or acts of willful
misconduct of any Teva Party in connection with the performance of its
obligations under this Agreement;

--------------------------------------------------------------------------------




9.2.2    any Claim based on or arising out of the use, Manufacturing, Labeling,
Packaging or Marketing of Teva Product, including, any investigation by a
Governmental Authority or any claim for personal injury or property damage
asserted by any user of Teva Product; or
9.2.3    the breach by Teva of any of its representations or warranties
contained in this Agreement.
except, in each case, to the extent that Teva’s Liability is caused by the
negligence, breach of the terms of this Agreement, or willful misconduct of a
MDCO Party.
9.3.    Control of Proceedings. A Party seeking indemnification hereunder shall
provide prompt written notice to the other Party (and, in any event, within
thirty (30) days) of the assertion of any claim against such Party as to which
indemnity is to be requested hereunder. The indemnifying Party shall have the
sole control over the defense of any Claim, provided that, the indemnifying
Party shall obtain the written consent of the indemnified Party prior to
settling or otherwise disposing of such Claim if as a result of the settlement
or Claim disposal the indemnified Party’s interests are in any way adversely
affected.
9.4.    No Admissions. The indemnified Party shall not make any payment or incur
any expenses in connection with any Teva Liability or MDCO Liability (as the
case may be), or make any admissions or do anything that may compromise or
prejudice the defense of any Claim without the prior written consent of the
indemnifying Party.
9.5.    Claim Information. Each Party shall promptly:
9.5.1    inform the other by written notice of any actual or threatened Claim to
which Sections 9.1 or 9.2 apply;
9.5.2    provide to the other Party copies of all papers and official documents
received in respect of any such Claim; and
9.5.3    cooperate as reasonably requested by the other Party in the defense of
any such Claim.
9.6.    Limitation of Liability. Except as may be included in a Claim under
Section 9.1, 9.2 or 9.8, or a breach by any Party of Section 3 or Section 13.5,
in no event shall any Party or its Affiliates be liable for special, punitive,
indirect, incidental or consequential loss or damage (including lost profits or
revenues associated with MDCO’s breach of its AG Product supply obligations)
based on contract, tort or any other legal theory arising out of this Agreement.
9.7.    Product Liability Insurance. Each Party shall maintain, at its own cost,
general commercial liability insurance (including comprehensive product
liability) in such amount as MDCO and Teva, respectively, customarily maintain
with respect to its other products and which is reasonable and customary in the
U.S. pharmaceutical industry for companies of

--------------------------------------------------------------------------------




comparable size and activities but in any event not less than $5,000,000 per
occurrence and $5,000,000 in the aggregate. In the event the insurance policy
obtained by a Party is a “claims made” policy (as opposed to an “occurrence”
policy), such Party shall obtain comparable insurance for not less than six (6)
years following the expiry or termination of this Agreement.
9.8.    Irreparable Harm. Teva acknowledges that in the event of a Launch by
Teva of Teva Product in the Territory other than as permitted under this
Agreement or a breach of Section 3.10, the damages to MDCO and its business
(including, but not limited to, lost sales of Angiomax) would be difficult to
calculate and the adequacy of monetary damages calculated at Law would be
uncertain. Accordingly, Teva agrees that in any action by MDCO seeking
injunctive or other equitable relief in connection with any such Launch other
than as permitted under this Agreement or a breach of Section 3.10, Teva shall
not assert or plead the availability of an adequate remedy at Law as a defense
to the obtaining of any such remedy. Teva hereby waives any equitable defense to
such injunction including, laches, unclean hands, acquiescence or any estoppel
arguments. The foregoing shall not be in lieu of any other remedy to which MDCO
may be entitled hereunder in equity or at Law as a result of such a breach and
the Parties agree that lost profits resulting from lost sales by MDCO of
Angiomax are a reasonably foreseeable element of damages which MDCO would suffer
and to which, notwithstanding anything to the contrary set forth herein, MDCO
will be entitled to recover in accordance with the Law.
9.9.    Limitation on Representations, Warranties and Indemnification. NEITHER
PARTY SHALL BE DEEMED TO MAKE ANY REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS
OR IMPLIED, EXCEPT AS SPECIFICALLY SET FORTH HEREIN. ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE, ARE HEREBY DISCLAIMED BY EACH PARTY.
10.    Force Majeure
10.1.    Force Majeure. Neither Party shall be entitled to terminate this
Agreement or shall be liable to the other under this Agreement for loss or
damages attributable to any Force Majeure, provided the Party affected shall
give prompt notice thereof to the other Party. Subject to Section 10.2, the
Party giving such notice shall be excused from such of its obligations hereunder
for so long as it continues to be affected by Force Majeure.
10.2.    Continued Force Majeure. If any Force Majeure continues unabated for a
period of at least ninety (90) days, the Parties shall meet to discuss in good
faith what actions to take or what modifications should be made to this
Agreement as a consequence of such Force Majeure in order to alleviate its
consequences on the affected Party.
11.    Trademarks and Trade Names
11.1.    Except as may appear on the AG Product vials, Labeling and Packaging,
Teva shall have no right to use any trademark or tradedress of MDCO and shall
have no rights to any other intellectual property of MDCO or its Affiliates
other than to the extent of the License

--------------------------------------------------------------------------------




and Authorization.
12.    Term and Termination
12.1.    Term. Unless sooner terminated in accordance with the terms hereof, the
term of this Agreement shall extend from the Effective Date until the expiration
of all of the MDCO’s Patents (the “Term”).
12.2.    Termination. In addition to MDCO’s right to immediately terminate this
Agreement as set forth in Section 3, either Party shall be entitled to terminate
this Agreement by written notice to the other if:
12.2.1    the other Party commits a material breach of this Agreement, and fails
to remedy it within sixty (60) days of receipt of notice from the first Party of
such breach and of its intention to exercise its rights under this Section 12.2;
or
12.2.2    an order is made or a resolution is passed for the winding up of the
other Party (other than voluntarily for the purposes of solvent amalgamation or
reconstruction) or an order is made for the appointment of an administrator to
manage the other Party's affairs, business and property or if a receiver (which
expression shall include an administrative receiver) is appointed over any of
the other Party's assets or undertaking or if circumstances arise which entitle
the court or a creditor to appoint a receiver or manager or which entitle the
court to make a winding-up order or if a voluntary arrangement is proposed in
respect of the other Party or if the other Party takes or suffers any similar or
analogous action in consequence of debt, and such order, appointment or similar
action is not removed within ninety (90) days.
12.3.    Effect of Termination. In the event of expiry or termination of this
Agreement for any reason, each Party shall promptly return all Confidential
Information of the other Party provided during the Term or destroy and certify
the destruction of such Confidential Information.
12.4.    Liability on Termination. The termination or expiry of this Agreement
shall not release either of the Parties from any liability which at the time of
termination or expiry has already accrued to the other Party, nor affect in any
way the survival of any other right, duty or obligation of the Parties which is
expressly stated elsewhere in this Agreement to survive such termination or
expiry.
12.5.    Surviving Sections. The provisions of Sections 1, 3.6, 6.5 through
6.11, 7, 8, 9, and 13 shall continue in force in accordance with their
respective terms notwithstanding expiry or termination of this Agreement for any
reason. In addition, except in the event that Teva has violated the Consent
Judgment or has materially breached this Agreement or the Settlement Agreement,
the Covenant Not to Sue and the final paragraph of Section 3.11 shall survive
termination or earlier expiration of this Agreement.
13.    Miscellaneous

--------------------------------------------------------------------------------




13.1.    Notice.
13.1.1    Any notice or other document given under this Agreement shall be in
writing in the English language and shall be given by hand or sent by prepaid
airmail, or by confirmed fax transmission to the address of the receiving Party
as set out in Section 13.2 below unless a different address or fax number has
been notified to the other in writing for this purpose.
13.1.2    Each such notice or document shall:
(i)
if sent by hand, be deemed to have been given when delivered at the relevant
address;

(ii)
if sent by prepaid mail, be deemed to have been given five (5) days after
posting; or

(iii)
if sent by confirmed fax transmission be deemed to have been given when
transmitted, provided that, a confirmatory copy of such fax transmission shall
have been sent by prepaid overnight mail within twenty-four (24) hours of such
transmission.

13.2.    Address for Notice. The address for services of notices and other
documents on the Parties shall be:

--------------------------------------------------------------------------------




To MDCO
The Medicines Company
8 Sylvan Way
Parsippany, NJ 07054
Attn: Chief Executive Officer
Facsimile:


with a copy to:


The Medicines Company
8 Sylvan Way
Parsippany, NJ 07054
Attn: General Counsel
Facsimile:




To Teva
Teva Pharmaceuticals USA, Inc.
1090 Horsham Road
PO Box 1090
North Wales, PA 19454-1090
Attn: Chief Executive Officer
Facsimile: 215-591-8803
with a copy to:
Teva North America
425 Privet Road
Horsham, PA 19044
Attention: General Counsel
Facsimile: 215-293-6499





13.3.    Assignment.
13.3.1    Subject to Section 13.3.2, neither Party shall assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the other Party, not to be unreasonably withheld or delayed.
13.3.2    Each Party shall be entitled, without prior written consent of the
other Party, to assign all or any of its rights or obligations under this
Agreement to an Affiliate or transfer such rights and obligations to a successor
entity by way of merger or acquisition of substantially all of the assets of
such Party (whether by consolidation, sale of assets, or otherwise); provided
the Affiliate or other successor entity expressly assumes in writing those
rights, duties and obligations under this Agreement and this Agreement itself
and the Affiliate or other successor is a financially capable business entity.
13.3.3    Subject to the foregoing, this Agreement shall be binding upon and

--------------------------------------------------------------------------------




inure to the benefit of the Parties and their respective successors and
permitted assigns. Any assignment or transfer in contravention of the terms of
this Agreement shall be null and void.
13.4.    Amendment. This Agreement may not be varied, changed, waived,
discharged or terminated, including by course of conduct or trade usage, except
by an instrument in writing signed by the Party against which enforcement of
such variation, change, waiver, discharge or termination is sought.
13.5.    Public Announcements. The terms of the Settlement Documents and the
negotiations of the Parties pertaining to them, shall be maintained in
confidence by the Parties. Without limiting the generality of the foregoing,
neither Party or its counsel shall provide discovery (including without
limitation documents, oral testimony and/or statements whether by deposition or
otherwise, the work of outside experts or consultants, or work product embodying
any of the above) to any Third Party in any judicial or arbitral proceeding in
the Territory pertaining to the Settlement Documents. Notwithstanding these
obligations, (i) a Party may issue a press release with the prior written
consent of the other Party (such consent to be at the sole discretion of such
other Party); (ii) MDCO may issue a press release in the form attached hereto as
Schedule 13.5; (iii) either Party may disclose such terms or discovery as
otherwise required by court order, provided that the other Party shall be given
the opportunity to (a) review and comment on the proposed disclosure reasonably
in advance of the disclosure, and (b) quash such order and to obtain a
protective order requiring that the information and documents that are the
subject of such order be held in confidence by such court; (iv) MDCO may
disclose (a) to a Third Party (a “Settling Party”) the terms set forth in
Sections 2 and 6 (along with the defined terms in Section 1 referenced in those
provisions) that trigger a most favored nations provision in a settlement
relating to the Litigated Patents, the ‘404 patent, or the MDCO Product between
MDCO and such Settling Party, provided that such disclosure is solely for
purposes of establishing whether and to what extent such a most favored nations
provision has been triggered and such Settling Party has agreed in writing to
maintain the confidentiality of such terms of the Settlement Documents and not
to use such terms other than in connection with such purpose and no other
purpose, and (b) to a person unaffiliated with such Settling Party and
acceptable to MDCO Sections 2 and 6 (along with the defined terms in Section 1
referenced in those provisions) solely to assess the applicability of the most
favored nations provision to the terms disclosed to such Settling Party,
provided that such unaffiliated person has agreed in writing to maintain the
confidentiality of the Settlement Documents and not to use such terms other than
in connection with such assessment and no other purpose; (v) either Party may
disclose such terms to such Party’s actual and prospective investors and
lenders, attorneys, accountants, and FDA consultants on a need-to-know basis and
who have agreed in writing and in advance to maintain the confidentiality of
such information in accordance with the confidentiality provisions set forth
herein; (vi) Teva may disclose such terms to the FDA as may be necessary or
useful in obtaining and maintaining Regulatory Approval of the Teva ANDA and
Launching the Teva Product as provided by the License Agreement, so long as Teva
requests that the FDA maintain such terms in confidence, and (vii) Teva may
disclose such terms to its manufacturers and customers in accordance with Teva’s
exercise of its pre-Launch rights set forth in Sections 2.1 and 3.1 and (viii)
either Party may disclose such terms as otherwise required by Law, including
without

--------------------------------------------------------------------------------




limitation SEC reporting requirements, or by the rules or regulations of any
stock exchange to which the Parties are subject; provided that, the Parties will
coordinate in advance with each other in connection with the redaction of
certain provisions of the Settlement Documents and API Supply Agreement with
respect to any SEC filings, and each Party shall use reasonable efforts to seek
confidential treatment for such terms; provided, however, that each Party shall
ultimately retain control over what information to disclose to the SEC or any
other such agencies.
13.6.    Superiority of Agreement. The Parties agree that this Agreement
supersedes all prior discussions and writings of the Parties, and that the
provisions of this Agreement, together with any amendments hereto, shall prevail
over any inconsistent statements or provisions contained in any prior
discussions, arrangements or comments between the Parties and in any documents
passing between the Parties, including, any forecast, purchase order, purchase
order revision, acknowledgment, confirmation or notice. It is agreed that:
13.6.1    neither Party has entered into this Agreement in reliance upon any
representation, warranty or undertaking of the other Party which is not
expressly set out in this Agreement;
13.6.2    neither Party shall have any remedy in respect of misrepresentation or
untrue statement made by the other Party or for any breach of warranty which is
not contained in this Agreement;
13.6.3    this Section 13.6 shall not exclude any liability for, or remedy in
respect of, fraudulent misrepresentation; and
13.6.4    notwithstanding the foregoing, the Settlement Agreement shall be
deemed of equal dignity to this Agreement and this Agreement shall be construed
together with the Settlement Agreement in a consistent manner as reflecting a
single intent and purpose.
13.7.    Governing Law. This Agreement shall be governed by the Laws of the
State of New York without regard to the conflicts of law provisions thereof. The
Parties irrevocably agree that the United States District Court for the Southern
District of New York shall have exclusive jurisdiction to deal with any disputes
arising out of or in connection with this Agreement and that, accordingly, any
proceedings arising out of or in connection with this Agreement shall be brought
in the United States District Court for the Southern District of New York.
Notwithstanding the foregoing, if there is any dispute for which the United
States District Court for the Southern District of New York does not have
subject matter jurisdiction, the state courts in the State, City and County of
New York, shall have jurisdiction. In connection with any dispute arising out of
or in connection with this Agreement, each Party hereby expressly consents and
submits to the personal jurisdiction of the federal and state courts in the
State, City and County of New York.
13.8.    Agreement Costs. Each Party shall pay its own costs, charges and
expenses incurred in connection with the negotiation, preparation and completion
of this

--------------------------------------------------------------------------------




Agreement.
13.9.    Counterparts. This Agreement may be executed in any number of
counterparts and may be executed by the Parties on separate counterparts
(including fax or electronic counterparts), each of which is an original but all
of which together constitute the same instrument.
13.10.    Severability. If and to the extent that any provision of this
Agreement is held to be illegal, void or unenforceable, such provision shall be
given no effect and shall be deemed not to be included in this Agreement but
without invalidating any of the remaining provisions of this Agreement.
13.11.    Relationship of the Parties. In making and performing this Agreement,
the Parties are acting, and intend to be treated, as independent entities; and
nothing contained in this Agreement shall be construed or implied to create an
agency, partnership, joint venture, or employer and employee relationship
between MDCO and Teva. Except as otherwise provided herein, neither Party may
make any representation, warranty or commitment, whether express or implied, on
behalf of or incur any charges or expenses for or in the name of the other
Party.
13.12.    Construction. The language in all parts of this Agreement shall be
construed, in all cases, according to its fair meaning. MDCO and Teva
acknowledge that each Party and its counsel have reviewed and revised this
Agreement and that any rule of construction to the effect that any ambiguities
are to be resolved against the drafting Party shall not be employed in the
interpretation of this Agreement. The words “hereof,” “herein,” “hereto” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The terms defined in the singular shall have a comparable meaning
when used in the plural, and vice versa. Whenever used herein, the words
“include,” “includes” and “including” shall mean “include, without limitation,”
“includes, without limitation” and “including, without limitation,”
respectively. The masculine, feminine or neuter gender and the singular or
plural number shall each be deemed to include the others whenever the context so
indicates. With respect to any particular action or agreement, the use of the
words “MDCO shall” or “MDCO will” herein shall also mean “MDCO shall cause” the
particular action to be performed. Similarly, with respect to any particular
action or agreement, the use of the words “Teva shall” or “Teva will” herein
shall also mean “Teva shall cause” the particular action to be performed.
Nothing in this Agreement shall operate to exclude any provision implied into
this Agreement by Law and which may not be excluded by Law or limit or exclude
any liability, right or remedy to a greater extent than is permissible under
Law.
13.13.    Dispute Resolution.
13.13.1    Preliminary Process. If there is a disagreement between the Parties
as to the interpretation of this Agreement or in relation to any aspect of the
performance by either Party of its obligations under this Agreement, the Parties
shall, within ten (10) Business Days of receipt of a written request from either
Party, meet in good faith and try to resolve the disagreement without

--------------------------------------------------------------------------------




recourse to legal proceedings.
13.13.2    Escalation of Dispute. If resolution of the disagreement does not
occur within five (5) Business Days after such meeting, the matter shall be
escalated to applicable Teva and MDCO Presidents (or other ranking senior
executive) for resolution.
13.13.3    Equitable Relief. Nothing in this Section 13.13 restricts either
Party’s freedom to seek urgent relief to preserve a legal right or remedy, or to
protect a proprietary or trade secret right, or to otherwise seek legal remedies
through any available channel if resolution is not otherwise achieved under this
Section 13.13.
13.14.    Cumulative Rights. The rights and remedies of each of the Parties
under or pursuant to this Agreement are cumulative, may be exercised as often as
such Party considers appropriate and are in addition to its rights and remedies
under general law.
13.15.    No Third Party Benefit. This Agreement shall be binding upon and enure
solely to the benefit of the Parties hereto, their Affiliates, successors and
permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person or Persons any right, benefits
or remedies of any nature whatsoever under or by reason of this Agreement.
13.16.    Further Assurance. Each of the Parties shall do, execute and perform
and shall procure to be done and perform all such further acts, deeds, documents
and things as the other Party may reasonably require from time to time to give
full effect to the terms of this Agreement.
13.17.    Waiver. No failure or delay by either Party in exercising any right or
remedy provided by law under or pursuant to this Agreement shall impair such
right or remedy or operate or be construed as a waiver, acquiescence or
variation of it or preclude its exercise at any subsequent time and no single or
partial exercise of any such right or remedy shall preclude any other or further
exercise of it or the exercise of any other right or remedy. A waiver by a Party
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which such Party would otherwise have on any future
occasion. 

[Signature Page Follows]





--------------------------------------------------------------------------------




[Signature Page to License Agreement Regarding Bivalirudin Injection Product]
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.


THE MEDICINES COMPANY


Date: _9/30/11________        By: _/s/ Glenn Sblendorio___________________


Name: ___Glenn Sblendorio_________________
                    
Title: __EVP & CFO________________________








TEVA PHARMACEUTICALS USA, INC.


Date: September 30, 2011__        By: _/s/ Deborah A. Griffin___________________


Name: __Deborah A. Griffin__________________
                    
Title: __VP & CFO__________________________




Date: _September 28, 2011__     By: _/s/ David M. Stark________________________


Name: _David M. Stark________________________
                    
Title: __VP &GC_____________________________









--------------------------------------------------------------------------------

Schedule 13.5
MDCO Press Release


Contact: Michael Mitchell
The Medicines Company
973-290-6000
investor.relations@themedco.com


DRAFT, NOT FOR RELEASE:

--------------------------------------------------------------------------------

The Medicines Company Settles Angiomax® (bIVALIRUDIN) Patent LitigationS with
Teva
Parsippany, N.J., October __, 2011— The Medicines Company (NASDAQ: MDCO) today
announced that it has settled the lawsuits filed by MDCO in the U.S. District
Court for the District of Delaware relating to the Abbreviated New Drug
Applications (ANDAs) filed by Teva Parenteral Medicines, Inc. and its affiliate,
Pliva Hrvatska d.o.o. (collectively “Teva”), for generic versions of Angiomax®
(bivalirudin for injection). The settlement includes a license by MDCO to Teva
Pharmaceuticals USA, Inc. and its affiliates under which Teva may launch a
generic bivalirudin product under one of its ANDAs in the U.S. on June 30, 2019.
In certain limited circumstances, MDCO’s license to Teva would become effective
prior to June 30, 2019.
As part of the agreement, Teva admits that the two patents asserted in the
lawsuits are valid and enforceable against, and would be infringed by, Teva's
proposed generic bivalirudin products. The patents at issue in the litigation
are listed in the Orange Book and expire on July 27, 2028.
MDCO also entered into an agreement with Teva under which Teva will supply
bivalirudin active pharmaceutical ingredient (API) to MDCO. This provides an
additional source of API to support planned growth of product use.
“This result reflects our continued confidence in the strength of our patents,
and we will continue to vigorously defend our intellectual property,” said Dr.
Clive Meanwell, Chairman and CEO of The Medicines Company.   “We are delighted
to partner with Teva who will provide us needed additional manufacturing
capacity and a second source of high quality Angiomax® active ingredient which
we can finish, fill and supply to our hospital customers for millions of
patients.”
As required by law, MDCO and Teva will submit the agreements to the U.S. Federal
Trade Commission and the U.S. Department of Justice.




Background on the litigation now settled.


On September 4, 2009, MDCO announced that it had received a Paragraph IV
Certification Notice Letter from Teva notifying MDCO that Teva had submitted
ANDAs to the Food and Drug Administration for approval to market generic
versions of Angiomax®. On October 8, 2009 and December 28, 2009, MDCO filed
patent infringement lawsuits against the Teva defendants. The complaints, which
were filed in the U.S. District Court for the District of Delaware, alleged
infringement of U.S. Patent Nos. 7,582, 727 and 7,598,343, which expire on July
27, 2028.

--------------------------------------------------------------------------------



MDCO remains in infringement litigations involving U.S. Patent Nos. 7,582, 727
and 7,598,343 with APP Pharmaceuticals, Hospira, Mylan Pharmaceuticals, and Dr.
Reddy’s Laboratories.


About The Medicines Company
The Medicines Company (NASDAQ: MDCO) provides medical solutions to improve
health outcomes for patients in acute and intensive care hospitals worldwide.
These solutions comprise medicines and knowledge that directly impact the
survival and well-being of critically ill patients. The Medicines Company's
website is www.themedicinescompany.com.


Statements contained in this press release about The Medicines Company that are
not purely historical, and all other statements that are not purely historical,
may be deemed to be forward-looking statements for purposes of the safe harbor
provisions under The Private Securities Litigation Reform Act of 1995. Without
limiting the foregoing, the words "believes," "anticipates" and "expects" and
similar expressions, including the Company’s preliminary revenue results, are
intended to identify forward-looking statements. These forward-looking
statements involve known and unknown risks and uncertainties that may cause the
Company's actual results, levels of activity, performance or achievements to be
materially different from those expressed or implied by these forward-looking
statements.  Important factors that may cause or contribute to such differences
include the extent of the commercial success of Angiomax, the Company’s ability
to develop its global operations and penetrate foreign markets, whether the
Company's products will advance in the clinical trials process on a timely basis
or at all, whether the Company will make regulatory submissions for product
candidates on a timely basis, whether its regulatory submissions will receive
approvals from regulatory agencies on a timely basis or at all, whether
physicians, patients and other key decision makers will accept clinical trial
results, risks associated with the establishment of international operations,
and such other factors as are set forth in the risk factors detailed from time
to time in the Company's periodic reports and registration statements filed with
the Securities and Exchange Commission including, without limitation, the risk
factors detailed in the Company's Quarterly Report on Form 10-Q filed on August
2, 2011, which are incorporated herein by reference. The Company specifically
disclaims any obligation to update these forward-looking statements.





